EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mandy Barsilai Fernandez on 8/25/2021.
The application has been amended as follows: 
In The Claims
	Claim 1, line 14, “terminal, and” has been changed to --terminal, wherein the fifth PMOS transistor has conduction terminals directly connected to conduction terminals of the second PMOS transistor, and--.
	Claim 1, line 16, “terminal;” has been changed to --terminal, wherein the sixth PMOS transistor has conduction terminals directly connected to conduction terminals of the fourth PMOS transistor;--.

REASONS FOR ALLOWANCE
Claims 1-5, 7, 9-12, 14-18, 20, and 23-27 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest the limitations “a fifth PMOS transistor coupled in parallel with the second PMOS transistor and having a gate coupled to the second output terminal, wherein the fifth PMOS transistor has conduction terminals directly connected to conduction terminals of the second PMOS transistor, and a sixth PMOS transistor coupled in parallel with the fourth PMOS transistor and having a 
Claims 2-5, 7, and 9 are allowed because they depend on claim 1.
Claim 10 is allowed because the prior art of record fails to disclose or suggest the limitations “a fifth PMOS transistor coupled in parallel with the second PMOS transistor and having a gate coupled to the second output terminal, and a sixth PMOS transistor coupled in parallel with the fourth PMOS transistor and having a gate coupled to the first output terminal; wherein the first output terminal is coupled to a conduction terminal of the first PMOS transistor and to a gate of the third PMOS transistor, and is directly connected to a gate of the second PMOS transistor; and wherein the second output terminal is coupled to a conduction terminal of the third PMOS transistor and to a gate of the first PMOS transistor, and is directly connected to a gate of the fourth PMOS transistor” in addition to other limitations recited in the claim.
Claims 11, 12, and 23-26 are allowed because they depend on claim 10.
Claim 14 is allowed because the prior art of record fails to disclose or suggest the limitations “a fifth PMOS transistor coupled in parallel with the second PMOS transistor and having a gate coupled to the second terminal; a sixth PMOS transistor coupled in parallel with the fourth PMOS transistor and having a gate coupled to the first terminal wherein the first terminal is directly connected to a gate of the second PMOS transistor and is coupled to a gate of the third PMOS transistor; and wherein the second terminal is coupled to a gate of the fourth PMOS transistor and is directly connected to a gate the first PMOS transistor” in addition to other limitations recited in the claim.
Claims 15-18, 20, and 27 are allowed because they depend on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842